Electronically Filed
                                                         Supreme Court
                                                         SCPW-18-0000162
                                                         04-APR-2018
                                                         08:27 AM




                          SCPW-18-0000162

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                    GALINA OGEONE, Petitioner,

                                 vs.

THE HONORABLE JEFFREY P. CRABTREE, Judge of the Circuit Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

                  DENTIST LESLIE AU, Respondent.


                       ORIGINAL PROCEEDING
             (CIV. NOS. 16-1-1347-7 and 16-1-1348-7)

          ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Galina Ogeone’s

petition for writ of mandamus, filed on March 16, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

she is entitled to an extraordinary writ.     See Kema v. Gaddis, 91

Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the
alleged wrong or obtain the requested action; where a court has

discretion to act, mandamus will not lie to interfere with or

control the exercise of that discretion, even when the judge has

acted erroneously, unless the judge has exceeded his or her

jurisdiction, has committed a flagrant and manifest abuse of

discretion, or has refused to act on a subject properly before

the court under circumstances in which he or she has a legal duty

to act).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, April 4, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2